Exhibit 10.8

BANKFINANCIAL CORPORATION

2006 EQUITY INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AWARD AGREEMENT

The Participant specified below has been granted these Stock Appreciation Rights
(“SARs”) by BANKFINANCIAL CORPORATION, a Maryland corporation (the “Company”),
under the terms of the BANKFINANCIAL CORPORATION 2006 EQUITY INCENTIVE PLAN (the
“Plan”). The SARs shall be subject to the terms of the Plan as well as the
following terms and conditions set forth herein (the “SAR Terms”).

Section 1. Award. In accordance with the Plan, the Company hereby grants to the
Participant these SARs which represent the right to receive the aggregate dollar
value of appreciation (“Appreciation”) in the Fair Market Value of the Company’s
Stock, par value [$            ] per share, on a number of shares (the “Covered
Shares”). The Appreciation shall be computed by multiplying (A) the excess, if
any, of (i) the Fair Market Value of a share on the exercise date, over (ii) the
Grant Price, times (B) the number of Covered Shares settled. The Appreciation
shall be payable by the Company only in [Shares OR cash OR combination]. These
SARs are in all respects limited and conditioned as provided herein. Except
where the context clearly implies to the contrary, any capitalized terms in this
SAR shall have the meaning ascribed to them under the Plan.

Section 2. Terms of Award. The following words and phrases relating to the grant
of the SARs shall have the following meanings:

(a) The “Participant” is [                            ].

(b) The “Grant Date” is [                    ].

(c) The number of “Covered Shares” is [                ].

(d) The Grant Price” is $[            ] per share.

Section 3. Vesting. Subject to the limitations of the SAR Terms, each
installment of Covered Shares of the SAR (“Installment”) shall become vested and
exercisable on after the “Vesting Date” for such SAR as described in the
following scheduled (but only if the Participant’s Termination of Service has
not occurred before the Vesting Date):

 

INSTALLMENT

  

VESTING DATE

APPLICABLE TO INSTALLMENT

[        ] of Covered Shares    [        ] [        ] of Covered Shares   
[        ] [        ] of Covered Shares    [        ]



--------------------------------------------------------------------------------

(a) Notwithstanding the foregoing provisions of this Section 3, the SAR shall
become fully exercisable upon the earliest of the following events to occur:
(i) a Change in Control that occurs on or before the Participant’s Termination
of Service; or (ii) the Participant’s Termination of Service as a result of the
Participant’s Death, Disability or Retirement.

(b) The SAR may only be exercised on or after the Participant’s Termination of
Service only as to that portion of the Covered Shares for which it was
exercisable immediately prior to the Participant’s Termination of Service, or
became exercisable on the date of the Participant’s Termination of Service.

Section 4. Expiration Date. The SAR shall not be exercisable after the Company’s
close of business on the last business day that occurs prior to the Expiration
Date. The “Expiration Date” shall be the earliest to occur of:

(a) the date of the Participant Termination of Service due to Cause;

(b) the [            ] anniversary of the Grant Date;

(c) the twelve (12) month anniversary of the Participant’s Termination of
Service if the Termination of Service occurs due to Death, Disability or
Retirement; or

(d) the three (3) month anniversary of the Participant’s Termination of Service
if the Termination of Service occurs for reasons other than Death, Disability,
Retirement or Cause; provided, however, that if the Participant returns to
employment with, or as a director or consultant to, the Company, within three
(3) months after the Termination of Service, such termination shall have no
effect on the SAR and the Participant shall have the same number of shares and
the same vesting schedule as set forth in this Agreement.

Notwithstanding the foregoing provisions of this Section 4(d), in the event a
Participant dies during the period provided for in subsection (d) above, the SAR
shall not expire, and shall remain exercisable, until the one (1) year
anniversary of the date of Death, but in no event beyond the expiration date
provided in subsection (b) above.

Section 5. Settlement.

(a) Method of Exercise. Subject to the SAR Terms and the Plan, the SAR may be
exercised in whole or in part by filing an exercise notice with the Secretary of
the Company at its corporate headquarters prior to the Company’s close of
business on the last

 

2



--------------------------------------------------------------------------------

business day that occurs prior to the Expiration Date. The notice requirement
may only be satisfied by (i) provided, however, the Committee shall retain the
right to limit or expand the method of exercise to any one or more of the above
methods with respect to any individual Participant or group or class of
Participants. Such notice shall specify the number of Covered Shares which the
Participant elects to exercise the SAR rights. In the event this SAR is
exercised by any person or persons after the legal disability or Death of the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person or persons to exercise this SAR.

(b) Payment of Appreciation. As soon as practicable following the exercise of
all or a portion of the SAR, the Company shall deliver to the Participant the
Appreciation [in cash] OR [in shares of Common Stock, based on the Fair Market
Value of such shares on the date of exercise, less any shares to satisfy
withholding obligations. The certificate or certificates for the number of
shares of Common Stock so determined shall be registered in the name of the
person or persons so exercising this SAR (or, if this SAR shall be exercised by
the Participant and if the Participant shall so request in the notice exercising
this SAR, shall be registered in the name of the Participant and the
Participant’s spouse, jointly, with right of survivorship or a trust established
by the Participant for estate planning purposes) and shall be delivered as
provided above to or upon the written order of the person or persons exercising
this SAR. All shares of Common Stock that shall be delivered upon the exercise
of this SAR as provided herein shall be fully paid and non-assessable by the
Company.]

Section 6. Withholding. The settlement of the SARs is subject to withholding of
all applicable taxes.

Section 7. Rights of the Participant. The Participant shall not be, or deemed to
be, for any purpose, the owner of any Covered Shares subject to any SARs.

Section 8. Transferability of SAR. This SAR, or a portion thereof, may be
transferable or assignable to a member or members of the Participant’s
“immediate family,” as such term is defined in Rule 16a-1(e) under the Exchange
Act, or to a trust for the benefit solely of a member or members of the
Participant’s immediate family, or to a partnership or other entity whose only
owners are members of the Participant’s immediate family (such transferee being
a “Participant”), subject to the terms and conditions of the Plan. No SAR is
transferable by the Participant other than by will or by the laws of descent and
distribution, and during the Participant’s life, may be exercised only by the
Participant. It may not be assigned, transferred (except as aforesaid), pledged
or hypothecated by the Participant in any way whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar
process. Any attempt at assignment, transfer, pledge or hypothecation, or other
disposition of this SAR contrary to the provisions hereof, and the levy of any
attachment or similar process upon this SAR, shall be null and void and without
effect. Notwithstanding the above, an SAR may be assigned, transferred, pledged
or hypothecated by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order.

 

3



--------------------------------------------------------------------------------

Section 9. Heirs and Successors. The SAR Terms shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been settled or distributed, respectively, at the time
of the Participant’s Death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee on a
Beneficiary Designation Form, or such other form as the Committee may require.
The Beneficiary Designation Form may be amended or revoked from time to time by
the Participant. If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant and shall be payable to the legal
representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary’s rights under this
Agreement, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.

Section 10. Administration. The authority to manage and control the operation
and administration of the SAR Terms and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to the SAR Terms
as it has with respect to the Plan. Any interpretation of the SAR Terms or the
Plan by the Committee and any decision made by it with respect to the SAR Terms
or the Plan are final and binding on all persons.

Section 11. Plan Governs. Notwithstanding anything in the SAR Terms to the
contrary, the SAR Terms shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and the SAR Terms are subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.

Section 12. Not An Employment Contract. The SARs will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

Section 13. Amendment. The SAR Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

Section 14. Section 409A Amendment. The Committee reserves the right (including
the right to delegate such right) to unilaterally amend this Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A. Participant’s
acceptance of this Award constitutes acknowledgement and consent to such rights
of the Committee.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Agreement.

 

BANKFINANCIAL CORPORATION By:  

 

Its:  

 

 

[PARTICIPANT]

 

Date:  

 

 

5